We agree with defendant, however, that the court erred in determining the amount of attorney’s fees to which plaintiff was entitled without first conducting a hearing, as requested by defendant, to determine the reasonable value and nature of the services rendered (see, Matter of Tripi v Faiello, 195 AD2d 958, lv dismissed 82 NY2d 803; Kish v Kish [appeal No. 1], 175 AD2d 604; Price v Price, 113 AD2d 299, affd 69 NY2d 8). We modify the order on appeal, therefore, by vacating the amount of attorney’s fees awarded to plaintiff, and we remit the matter to Supreme Court for a hearing on that issue. (Appeal from Or*1046der of Supreme Court, Erie County, Sedita, Jr., J. — Support.) Present — Pine, J. P., Lawton, Fallon, Callahan and Doerr, JJ.